FILED
                                                                           NOV 25 2014
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                     UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT


KURT JEFFREY ANGELONE,                           No. 12-36047

               Plaintiff - Appellant,            D.C. No. 3:07-cv-05538-RJB

  v.
                                                 MEMORANDUM*
MICHAEL FURST,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Washington state prisoner Kurt Jeffrey Angelone appeals pro se from the

district court’s order denying Angelone’s motions to reconsider the voluntary

dismissal with prejudice of his 42 U.S.C. § 1983 action. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review for an abuse of discretion, Sch. Dist. No. 1J,

Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993), and we

affirm.

      The district court did not abuse its discretion in denying Angelone’s motions

to reconsider because Angelone failed to establish grounds for such relief under

either Federal Rule of Civil Procedure 59(e) or 60(b). See id. at 1263 (discussing

circumstances warranting reconsideration or relief from judgment under Rule 59(e)

and 60(b)); Latshaw v. Trainer Wortham & Co., Inc., 452 F.3d 1097, 1103 (9th

Cir. 2006) (explaining that Fed. R. Civ. P. 60(b)(6) “is used sparingly as an

equitable remedy to prevent manifest injustice” (citation and internal quotation

marks omitted)).

      Contrary to Angelone’s contentions, the district court did not abuse its

discretion in denying Angelone’s motions to appoint counsel and medical experts

and his motion to compel discovery. See Palmer v. Valdez, 560 F.3d 965, 970 (9th

Cir. 2009) (setting forth standard of review and requirement of “exceptional

circumstances” for appointment of counsel); Hallett v. Morgan, 296 F.3d 732, 751

(9th Cir. 2002) (providing standard of review and describing trial court’s broad

discretion to deny a motion to compel); Walker v. Am. Home Shield Long Term

Disability Plan, 180 F.3d 1065, 1071 (9th Cir. 1999) (identifying standard of


                                          2                                      12-36047
review for appointment of an expert under Fed. R. Evid. 706(a)).

      We reject Angelone’s contention concerning alleged judicial bias.

AFFIRMED.




                                         3                                12-36047